PER CURIAM.
We reverse defendant’s conviction and sentence for the first degree felony of aggravated battery on a person 65 or older, because we conclude that the state has failed to charge that defendant knew that the victim was 65 or older. State v. Nelson, 577 So.2d 971 (Fla. 4th DCA1991). On remand, the court shall enter judgment and resentence as a second degree felony under 784.08(1), Florida Statutes (1991). See Bryant v. State, 599 So.2d 1349 (Fla. 1st DCA 1992). In all other respects, we find no error.
AFFIRMED AND REVERSED IN PART AND REMANDED WITH DIRECTIONS.
*141STONE and FARMER, JJ., and WALDEN, JAMES H., Senior Judge, concur.